                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

GARY R. BUTTERS, as Co-Trustee
                             :                CIVIL ACTION NO. 4:17-CV-797
of THE BUTTERS CLINTON       :
COUNTY GAS PROTECTOR         :                (Chief Judge Conner)
TRUST, DAVID F. BUTTERS,     :
individually, TERRY L. BUTTERS,
                             :
individually, and GLEN E.    :
BUTTERS, individually,       :
                             :
            Plaintiffs       :
                             :
        v.                   :
                             :
SWN PRODUCTION COMPANY, LLC, :
                             :
            Defendant        :

                                       ORDER

      AND NOW, this 30th day of March, 2020, upon consideration of the motion

(Doc. 71) for summary judgment by SWN Production Company, LLC, and the

parties’ respective briefs in support of and opposition to said motion, and for the

reasons set forth in the accompanying memorandum, it is hereby ORDERED that:

      1.     The motion (Doc. 71) for summary judgment is DENIED.

      2.     The parties are directed to meet and confer and, on or before Monday,
             April 20, 2020, jointly file a proposed pretrial and trial schedule in
             accordance with the court’s trial term calendar as attached hereto.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
